 1

 2

 3

 4

 5

 6

 7

 8

 9                      UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11

12   EPIC SHEET METAL, INC.,                   No. 5:20-cv-00897-JAK (SPx)
13                                Plaintiff,   ORDER RE STIPULATION OF
                                               DISMISSAL WITH PREJUDICE
14       v.                                    (DKT. 20)
15   THE BOARD OF TRUSTEES OF SHEET
     METAL WORKERS’ PENSION PLAN OF
16   SOUTHERN CALIFORNIA, ARIZONA
     AND NEVADA and DOES 1 through 20,
17
                               Defendants.
18

19

20

21

22

23

24

25

26

27

28
 1         Based on a review of the Stipulation of Dismissal with Prejudice (the
 2   “Stipulation” (Dkt. 20)), sufficient good cause has been shown for the requested relief.
 3   Therefore, the Stipulation is APPROVED. This action is hereby dismissed with
 4   prejudice as to all claims, causes of action, and parties. Each party shall bear its own
 5   attorney’s fees and costs.
 6

 7   IT IS SO ORDERED.
 8

 9
     Dated: ____________
             May 10, 2021                        ________________________________
10                                               John A. Kronstadt
                                                 United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
